Citation Nr: 1124764	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which declined to reopen the Veteran's claim of entitlement to service connection for bilateral pes planus and foot pain.  In May 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in August 2007.

In June 2009, the Veteran presented sworn testimony during a video conference hearing in St. Paul, Minnesota, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In September 2009, the Board reopened and remanded the Veteran's claim of entitlement to service connection for bilateral pes planus to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any outstanding treatment records and providing the Veteran with a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained outstanding VA and identified private treatment records.  Additionally, the Veteran was provided a VA examination in February 2010, with a March 2011 addendum opinion.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The Veteran recently resubmitted a copy of his previously denied claim of entitlement to service connection for peripheral neuropathy, to include as secondary to bilateral pes planus, raising the issue of whether new and material evidence has been submitted to reopen the claim.  Additionally, in May 2011 he submitted additional service treatment records which were not previously considered.  These service treatment records included a June 1954 separation examination showing that the Veteran had hemorrhoids at discharge.  As his claim for service connection for hemorrhoids was previously denied, this raises the issue of whether new and material evidence has been submitted to reopen that claim.  Thus, the issues of whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for peripheral neuropathy, to include as secondary to bilateral pes planus, and hemorrhoids have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2007, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

As noted above, the Veteran was afforded a VA examination in February 2010 to determine whether his pre-existing bilateral pes planus was aggravated by his military service.  At the time of the examination, the Veteran's service treatment records were incomplete and the examiner based his opinion on his review of the incomplete service treatment records.  Notably, there was no separation examination for the examiner to review to determine whether the Veteran's bilateral pes planus was aggravated in service.  However, in May 2011, the Veteran submitted a copy of his June 1954 separation examination, showing second degree pes planus.  As this separation examination was not considered by the VA examiner, the February 2010 opinion, with March 2011 addendum, is not adequate to render a decision on entitlement to service connection for bilateral pes planus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for bilateral pes planus must be remanded for review of the newly associated service treatment records and an addendum opinion.

As the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Copies of updated treatment records from the St. Cloud VA Medical Center, covering the period from September 2009, to the present, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran's claims file should be returned to the original February 2010 VA examiner, if possible, for review of the service treatment records recently added to the claims file.  Specifically, the examiner should review all newly submitted service treatment records, including the June 1954 separation examination showing second degree pes planus.  The examiner should then state, in light of the additional records, whether it is at least as likely as not that the Veteran's pre-existing bilateral pes planus was aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service.  The Veteran may be recalled for examination, if deemed necessary.

If the February 2010 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his bilateral pes planus.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran's pre-existing bilateral pes planus was aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for bilateral pes planus should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

